Citation Nr: 0726527	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  04-19 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a bilateral arm 
disorder.

3.  Entitlement to service connection for a skin disorder of 
the right leg, also claimed as a right leg disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating determination of 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  

The veteran appeared at a Travel Board hearing at the RO 
before the undersigned in March 2007.  

This matter is REMANDED to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part. 


REMAND

In an April 2003 statement in support of claim, the veteran 
indicated that he had brought copies of treatment records 
from his private physicians to the Big Spring VA Medical 
Center (MC) relating to the above claimed disorders for the 
time period from 1971 to 1999.  At his March 2007 hearing, 
the veteran indicated that he had turned records over to the 
Big Spring VAMC relating to treatment from his private 
physician, Dr. Bernard, dating back to 1985.  It does not 
appear that any records relating to treatment from private 
physicians are contained in the records that have been 
received from Big Spring VAMC.  The veteran reported that he 
began seeking treatment at the Big Spring VAMC in 1999.  The 
treatment records that have been associated with the claims 
folder from the Big Spring VAMC only date back to October 
2001.  

The veteran's representative has requested that an additional 
attempt be made to obtain any additional treatment records 
from the Big Spring VAMC, with specific emphasis being placed 
on obtaining copies of any records of private treatment for 
the period from 1971 to 1999 that have been associated with 
records at the Big Spring VAMC.  

Under Bell v. Derwinski, 2 Vet. App. 611 (1992), VA is deemed 
to have constructive knowledge of certain documents which are 
generated by VA agents or employees.  Id. at 612-13.  While 
the documents discussed by the veteran are private medical 
records and not records generated by VA agents, the veteran 
has indicated that the documents were placed under VA 
control.  If documents are within VA's control, and could 
reasonably be expected to be part of the record, then "such 
documents are, in contemplation of law, before the Secretary 
and the Board and should be included in the record."  Id. at 
613.  If such material could be determinative of the claim, a 
remand for readjudication is in order.  Dunn v. West, 11 Vet. 
App. 462, 466 (1998).

With regard to the veteran's claim of service connection for 
a right leg disorder, also claimed as a skin disorder of the 
right leg, the Board notes that the veteran was treated for a 
rash on his right leg on several occasions during service.  
He has also been found to have a rash on his right leg 
subsequent to service.  

With regard to his claimed bilateral arm and leg disorders, 
the Board notes that the veteran has related the problems he 
has in his arms and knees to an inservice automobile injury.  
The Board notes that the veteran was involved in an inservice 
automobile accident in September 1967.  The veteran was noted 
to have pain and edema in his arm and elbow and edema of his 
legs at that time.  He has reported having problems with his 
arms and knees since the time of the accident.  

The Board notes that under the Veterans Claims Assistance Act 
of 2000 (VCAA), VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

Based upon the above, the Board is of the opinion that the 
veteran should be afforded a VA examination to determine the 
nature and etiology of any current arm, knee, or skin 
disorder of the right leg and whether it is related to 
service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all records of the 
veteran's treatment at the Big Spring 
VAMC from 1999 to the present.  Specific 
emphasis should be placed upon obtaining 
copies of any private treatment records 
provided by the veteran to the Big Spring 
VAMC covering the time period from 1971 
to the present.  If no private treatment 
records are of record, the VAMC should so 
state.  

2.  Thereafter, schedule the veteran for 
a VA examination to determine the nature 
and likely etiology of any arm or knee 
disorder.  All necessary tests and 
studies should be performed and all 
findings should be reported in detail.  
The claims folder must be made available 
to the examiner for review.  

The examiner should answer the following 
question:  Is it at least as likely as 
not (50 percent probability or greater) 
that any current arm or knee disorder, if 
found, is related to the veteran's period 
of service, to include as a result of any 
injury sustained in service?  The 
examiner should provide a rationale for 
this opinion.

3.  Schedule the veteran for a VA 
examination to determine the nature and 
likely etiology of any skin disorder of 
the right leg.  All necessary tests and 
studies should be performed and all 
findings should be reported in detail.  
The claims folder must be made available 
to the examiner for review.  

The examiner should answer the following 
question:  Is it at least as likely as 
not (50 percent probability or greater) 
that any current skin disorder of the 
right leg, if found, is related to the 
veteran's period of service, to include 
as a result of any injury sustained in 
service?  The examiner should provide a 
rationale for this opinion.

4.  The RO should then readjudicate the 
claims.  If any of the benefits sought 
remains denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purpose of this remand is to assist the veteran with the 
development of his claims.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

